DISMISS and Opinion Filed April 16, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01473-CV

                          PINNACLE PROPANE, LLC, Appellant
                                       V.
                              MICHAEL KLEIN, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-16057

                            MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Before the Court is appellant’s unopposed rule 42.1 motion to dismiss appeal based on

settlement. See TEX. R. APP. P. 42.1(a). We grant the motion and dismiss the appeal. See id.




                                                /Robert D. Burns, III/
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE



181473F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 PINNACLE PROPANE, LLC, Appellant                  On Appeal from the 134th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-01473-CV        V.                      Trial Court Cause No. DC-18-16057.
                                                   Opinion delivered by Chief Justice Burns.
 MICHAEL KLEIN, Appellee                           Justices Molberg and Nowell participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Subject to any agreement between the parties, we ORDER that appellee Michael Klein
recover his costs, if any, of this appeal from appellant Pinnacle Propane, LLC.


Judgment entered April 16, 2019.




                                             –2–